Citation Nr: 1612647	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for pulmonary tuberculosis, to include as secondary to lung cancer and as due to herbicide exposure.

3.  Entitlement to service connection for pneumonia, to include as secondary to lung cancer and as due to herbicide exposure.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and December 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.

The Board remanded this case for further evidentiary development in March 2014, August 2015, and December 2015. 

The issues of entitlement to service connection for pulmonary tuberculosis and pneumonia, secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Lung cancer was not manifested in service or within one year of separation and is not otherwise attributable to service.  


CONCLUSION OF LAW

Lung cancer was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the duty to notify was satisfied by a September 2013 letter sent to the Veteran prior to adjudication by the RO and by a December 2013 letter notifying the Veteran of the RO's rating decisions.  In addition, the Veteran was notified of the Board's March 2014, August 2015, and December 2015 remands concerning the claims on appeal.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In order for the medical examination to be considered legally adequate, the medical examiner's conclusion must be supported by the findings, sufficiently detailed, and consider the Veteran's records of prior medical treatment.  38 C.F.R. § 4.2 (2008);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Service treatment records, post-service private and VA medical records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims, thereby fulfilling the VA's duty to assist the Veteran in obtaining relevant records.   

In addition, VA afforded the Veteran a medical examination in connection with the Veteran's claim for entitlement to service connection for lung cancer in December 2015.  As evidenced by the examination report, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the nature and etiology of the Veteran's lung cancer.  Moreover, the examiner discussed and quoted from the Veteran's medical history and statements.  The Board finds that the examination is adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (explaining that medical examinations must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, (2008) (explaining how to determine the adequacy of a VA medical examination). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection for Lung Cancer

The Veteran contends that he is entitled to service connection for lung cancer.  For the following reasons, the Board finds that service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence reveals the following: 

The Veteran's service treatment records from February 1966 to February 1972 do not mention lung cancer.  Moreover, the Veteran's exit examination gives no indication the Veteran suffered from any symptoms indicating lung cancer.

The Veteran submitted a claim for lung cancer in August 2013.  Although the Veteran submitted documents pertaining to pneumonia and pulmonary tuberculosis, he did not submit any documents indicating he currently suffered from or had ever suffered from lung cancer.  Indeed, a careful review of all of the Veteran's medical records from 2003 to current day reveals that neither the Veteran nor his medical provider ever listed lung cancer as a current or past diagnosis or chemotherapy as a treatment.

In December 2015, the Veteran underwent a Compensation and Pension (C&P) examination for lung cancer.  At the examination, the Veteran informed the examiner he had neither suffered from nor received treatment for lung cancer.  The examiner concluded, as the Veteran had never suffered from lung cancer, the Veteran's time in service had not caused or contributed to the Veteran suffering from lung cancer.

Although the Veteran claimed that he was entitled to service connection, secondary to lung cancer from Agent Orange exposure, the Veteran never stated that he had ever suffered from lung cancer.  In summary, the Veteran did not submit any documents indicating that he had ever suffered from lung cancer or received treatment for long cancer.  Accordingly, there is no evidence supporting the Veteran's claim.

Applying the law to the facts of this case, the Board finds that the Veteran is not entitled to service connection for lung cancer, as he has neither suffered from nor currently suffers from lung cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can only be granted if the evidence demonstrates the Veteran's current disability resulted from an injury or disease incurred in or aggravated by active service.  In this case, the Veteran does not suffer from a current disability.


ORDER

Service connection for lung cancer is denied. 


REMAND

The Veteran contends that he is entitled to service connection for pulmonary tuberculosis and pneumonia.  Unfortunately, the Board finds an additional remand is warranted for an addendum opinion from the C&P examiner.

The Veteran claims that his pulmonary tuberculosis and pneumonia diagnoses (diagnoses well documented in the record) were caused by exposure to Agent Orange.  The Veteran submitted documentation indicating that he served aboard a ship in Vietnam which docked in Agent Orange areas.

In December 2015, the Veteran underwent a C&P examiner in which the examiner confirmed his pulmonary tuberculosis and pneumonia diagnoses but concluded those conditions were not related to the exposure to tuberculosis he received in service.  The examiner, however, failed to address whether or not those conditions are linked to Agent Orange, or if she believed the Veteran's Agent Orange exposure caused such a diagnosis.

The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinion of record lacks a discussion concerning the Veteran's exposure to Agent Orange and is thus evidentiarily incomplete: an exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the case is REMANDED for the following action:

1. Arrange for an addendum opinion by the previous examiner in which the examiner provides a determination and complete rationale as to whether or not it is as least as likely as not that the Veteran's pulmonary tuberculosis and pneumonia was caused or aggravated by the Veteran's claimed Agent Orange exposure.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


